PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16113302
Filing Date: 8/27/2018
Appellant(s): Boris Ivanovic et al. 



__________________
Thomas S. Grzesik
Reg. No. 54,139

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/21/2022 appealing from the Office action mailed 7/20/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 5-7, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080260042 A1-Shah et al (Hereinafter referred to as “Shah”), in view of US 20150157200 A1-Sarver et al (hereinafter referred to as “Sarver”).
Regarding claim 1, Shah discloses a method (Fig. 6)comprising:
predicting whether first quality metric for a first subset of portions of a first frame when encoded with a first quantization parameter will be lower than a second quality metric for the first subset of portions of the first frame when encoded with a second quantization parameter lower than the first quantization parameter by more than a threshold value, wherein the second quantization parameter is lower than the first quantization parameter. ( discloses in [0039] that a quality control module compares the perceived quality metric (first metric) to the target quality metric (second metric). If the difference between the perceived quality metric and the target quality metric exceeds a threshold, quality control module adjusts at least one of the encoding parameters.  For example, if the perceived quality metric is greater than the target quality metric by the threshold, quality control module 24 increases QP used for encoding the segment of data.  Likewise, if the perceived quality metric is less than the target quality metric by the threshold, quality control module 24 decreases a QP used for encoding the segment of data. Shah discloses [0039-40] each portion being encoded with a second quantization parameter being lower than a first quantization and a second quality metric is calculated for each portion of the first frame. Shah discloses re-encoding the segment of data (portion of frame) at the adjusted QP (second qp because the first is the initial);  
encoding the first subset of portions of the first frame with the second quantization parameter for transmission over a network ([0041], transmitting encoded segments of data via transmitter).
Shah fails to explicitly disclose in detail selecting the first subset of portions of the first frame to encode with the second quantization parameter based on the prediction,
However, in the same field of endeavor, Sarver discloses selecting the first subset of portions of the first frame to encode with the second quantization parameter based on the prediction ([0010], selecting at least a portion of the one or more images based on one or more quality metrics. Claim 31, discloses selecting a subset of the images based on quality metrics; [0094], wherein comparing quality metrics) encoding the selected first subset of portions ([0035], wherein encoding)
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the method disclosed by Shah to disclose Shah fails to explicitly disclose in detail selecting the first subset of portions of the first frame to encode with the second quantization parameter based on the prediction, as taught by Sarver, to improve the quality of image data ([0031], Sarver). Therefore, combined with Shah’s teaching of each portion being encoded with a second quantization parameter in [0039-40], one of ordinary skilled in the art would be able to recognize that the combination would yield predictable results since the entire frame contains the QP. Therefore, the portion and the subset of portion will also contain a qp.
Regarding claim 2, Sarver discloses the method of claim 1, wherein selecting is based on levels of pixel activity in each portion of the first frame ( [0083], calculating mean brightness values for each subregion using its histogram. The brightness values are the pixel activities)
Regarding claim 5, Shah discloses the method of claim 1, wherein the first first quality metric and second quality metric are based on an average of squares of differences between the first frame and the first frame encoded with one of the first quantization parameter or the second quantization parameter ([0048], psnr is defined via mean square error).
Regarding claim 6, Shah discloses the method of claim 1, wherein the first quantization parameter is selected based on a second frame preceding the first frame ([0033], first QP).
Regarding claim 15, analyses are analogous to those presented for claim 1 and are applicable for claim 15, a device (Shah, fig. 1), a comparator (Fig. 1, element 24, [0039]; an encoder (Fig. 1, element 18). 
Regarding claim 17, analyses are analogous to those presented for claim 5 and are applicable for claim 17
Regarding claim 18, analyses are analogous to those presented for claim 6 and are applicable for claim 18
Claims 3-4, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080260042 A1-Shah et al (Hereinafter referred to as “Shah”), in view of US 20150157200 A1-Sarver et al (hereinafter referred to as “Sarver”), in further view of US 10244266 B1-Wu.
Regarding claim 3, Shah discloses the method of claim 1 (see claim 1), 
Shah and Server fail to disclose encoding a second subset of portions of the first frame with the first quantization parameter, the second subset different from the first subset.
However, in the same field of endeavor, Wu discloses encoding a second subset of portions of the first frame with the first quantization parameter, the second subset different from the first subset (Fig. 6, shows the encoding of several subsets of portions. For example, subset 610 with QP 17, Subset 615 with QP 34. It is apparent that QP 17 is different from QP 34).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the method disclosed by Shah and Sarver to disclose encoding a second subset of portions of the first frame with the first quantization parameter, the second subset different from the first subset.as taught by Wu, to improve visual quality (WU).
Regarding claim 4, Shah discloses the method of claim 1, 
Shah and Sarver fail to disclose wherein selecting the first subset of portions is further based on a comparison of the number of bits used to encode each portion of the first frame using the second quantization parameter with the number of bits used to encode each portion of the first frame using the first quantization parameter.
However, in the same field of endeavor, Wu discloses wherein selecting the first subset of portions is further based on a comparison of the number of bits used to encode each portion of the first frame using the second quantization parameter with the number of bits used to encode each portion of the first frame using the first quantization parameter (column 8, lines 55062, wherein quantization parameter with portion with a higher bit that the second quantization parameter. Therefore, there is a comparison with QP.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the method disclosed by Shah and Sarver to disclose wherein selecting the first subset of portions is further based on a comparison of the number of bits used to encode each portion of the first frame using the second quantization parameter with the number of bits used to encode each portion of the first frame using the first quantization parameter as taught by Wu, to improve visual quality (WU).
Regarding claim 16, analyses are analogous to those presented for claim 4 and are applicable for claim 16.
Regarding claim 7, Shah in vew of Sarver discloses the method of claim 1 ( see claim 1), 
Shah and Sarver fails to explicitly disclose a third QP
However, in the same field of endeavor, Wu discloses predicting whether encoding a second subset of portions of the first frame encoded with a third quantization parameter higher than the first quantization parameter will result in a third quality metric lower than the first quality metrics; encoding the second subset of portions of the first frame with the third quantization parameter based on the prediction (Fig. 6, shows the encoding of several subsets of portions. For example, subset 610 with QP 17, Subset 615 with QP 34. It is apparent that QP 17 is different from QP 34).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the method disclosed by Shah and Sarver to disclose predicting whether encoding a second subset of portions  of the first frame encoded with a third quantization parameter higher than the first quantization parameter will result in a third quality metric lower than the first quality metrics; encoding the second subset of portions of the first frame with the third quantization parameter based on the prediction as taught by Wu, to improve visual quality (WU).


Allowable Subject Matter
Claims 8-14, 19-20 are allowed.
 (2) Response to Argument
On pages 3-6, appellant argues that examiner is misinterpreting the claims and that the claim does not state the second quantization parameter is lower than the second quantization parameter as asserted by the examiner. The examiner would like to note that there is no 112b rejection as it was dropped in the advisory action issues on 12/14/2021.
On pages 7-9, Appellant argues that Shah fails to disclose the predicting feature set forth in claim 1. The examiner respectfully disagrees. First, the Examiner would like to note that there is nothing in the claims that describes how the prediction occurs. Appellant argues that the perceived quality metric of Shah is based on encoded data segment. It is inherent that prediction occurs within encoding. Therefore, prediction does happen. In addition, Shah discloses in [0039] that a quality control module compares the perceived quality metric (first metric) to the target quality metric (second metric). If the difference between the perceived quality metric and the target quality metric exceeds a threshold, quality control module adjusts at least one of the encoding parameters. This is what happens during a prediction. Before encoding happens, a prediction occurs to know if there is an adjustment that needs to be made. If the difference between the perceived quality metric and the target quality metric exceeds a threshold, quality control module adjusts at least one of the encoding parameters.  For example, if the perceived quality metric is greater than the target quality metric by the threshold, quality control module 24 increases QP used for encoding the segment of data.  Likewise, if the perceived quality metric is less than the target quality metric by the threshold, quality control module 24 decreases a QP used for encoding the segment of data. Shah discloses [0039-40] each portion being encoded with a second quantization parameter being lower than a first quantization and a second quality metric is calculated for each portion of the first frame. Shah discloses re-encoding the segment of data (portion of frame) at the adjusted QP (second qp because the first is the initial).
On pages 9-10, Appellant argues that Sarver fails to disclose selecting the first subset of portion of the first frame to encode with the second quantization parameter based on the prediction…encoding the selected first subset of portion in [0010], 0094, 0035. The examiner respectfully disagrees. Sarver discloses selecting portions of the first frame to encode is done regardless of a prediction step in [0010]. Sarver further discloses encoding portion of the frame in [0035], wherein encoding information about the aberrations. The information of the aberrations is a portion within the image. Hence [0035] discloses producing images that indicative of ocular aberrations. In addition, the examiner would like to note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, rejection is maintained.
With respect to page 11, claims 2, 5, 15, 17 arguments presented above is same for claims 2, 5, 15, 17.
On page 12, Appellant argues that Shah fails to teach “wherein the first quantization parameter is selected based on a second frame preceding the first frame.” The examiner respectfully disagrees. Shah discloses in [0033] that the encoding module output each video sequence (first, second, 3rd frame, etc). During the video sequence, a second frame precedes the first. This is well known in video coding. Then, in [0034], the quantization parameter is used based on the video sequence. Hence encoding data using the QP. Therefore, rejection is maintained.
On pages 12-13, Appellant argues that Wu fails to discloses Wu does not remedy the deficiencies of Shah and Sarver. Wu teaches limiting a variance between adjusted quantization parameters applied to different portions of a frame to reduce flickering across the frame (See Wu at, for example, col. 8, line 63 — col. 9, line 26, col. 10, lines 35-44). Wu fails to disclose or suggest predicting whether a first quality metric for a first subset of portions of a first frame, when the first subset of portions is encoded with a first quantization parameter, will be lower than a second quality metric for the first subset of portions of the first frame, when the first subset of portions is encoded with a second quantization parameter that is lower than the first quantization parameter, by more than a threshold value or selecting a first subset of portions of the first frame to encode with the second quantization parameter based on the prediction. The examiner respectfully disagrees. AS discussed above, the combination of Shah and Sarver teaches the limitation of claims 1 and 15. In addition, Wu discloses encoding a second subset of portions of the first frame with the first quantization parameter, the second subset different from the first subset (Fig. 6, shows the encoding of several subsets of portions. For example, subset 610 with QP 17, Subset 615 with QP 34. It is apparent that QP 17 is different from QP 34). Wu also discloses wherein selecting the first subset of portions is further based on a comparison of the number of bits used to encode each portion of the first frame using the second quantization parameter with the number of bits used to encode each portion of the first frame using the first quantization parameter, taught column 8, lines 55-62, wherein quantization parameter with portion with a higher bit that the second quantization parameter. Therefore, there is a comparison with QP. The combination would have been obvious to one of ordinary skilled in the art to improve visual quality. Therefore, rejection is maintained.
Withrespect to claim 7, Shah and Sarver as discussed above, discloses the limitation of claim 1 and 15. Shah and Sarver fails to explicitly disclose a third QP However, in the same field of endeavor, Wu discloses predicting whether encoding a second subset of portions of the first frame encoded with a third quantization parameter higher than the first quantization parameter will result in a third quality metric lower than the first quality metrics; encoding the second subset of portions of the first frame with the third quantization parameter based on the prediction (Fig. 6, shows the encoding of several subsets of portions. For example, subset 610 with QP 17, Subset 615 with QP 34. It is apparent that QP 17 is different from QP 34). Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the method disclosed by Shah and Sarver to disclose predicting whether encoding a second subset of portions  of the first frame encoded with a third quantization parameter higher than the first quantization parameter will result in a third quality metric lower than the first quality metrics; encoding the second subset of portions of the first frame with the third quantization parameter based on the prediction as taught by Wu, to improve visual quality (WU). Rejection is maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LERON BECK/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        
Conferees:
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        
/Jamie Atala/
Supervisory Patent Examiner, Art Unit 2486


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.